PUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 18-4823


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

SEAN ATH,

                     Defendant – Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:16-cr-00776-TMC-2)


Argued: December 10, 2019                                     Decided: February 21, 2020


Before GREGORY, Chief Judge, NIEMEYER, and HARRIS, Circuit Judges.


Affirmed by published opinion. Chief Judge Gregory wrote the opinion, in which Judge Niemeyer
and Judge Harris joined.


ARGUED: Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant. Leesa Washington, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee. ON BRIEF: Sherri A. Lydon,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.
GREGORY, Chief Judge:

       Sean Ath challenges three drug-related convictions following a jury trial, arguing

the evidence at trial was insufficient to convict him on each. The district court denied Ath’s

motion for judgment of acquittal as to all counts. Because we find the trial evidence

sufficient to support the three convictions, we affirm.



                                              I.

       A grand jury charged Ath and six others in a five-count indictment. Ath’s co-

defendants included his brother, Soueth Ath (“Soueth”); his son-in-law, Virig Chheng; his

nephew, Anthony Pan; and Vilay Phabmisay, who testified at Ath’s trial. Three counts of

the indictment pertained to Ath: conspiracy to possess with intent to distribute and to

distribute 50 grams or more of methamphetamine (Count One); use of a communication

facility—the United States mail—to facilitate the commission of a felony under the

Controlled Substances Act (Count Two); and possession with intent to distribute and

distribution of 50 grams or more of methamphetamine (Count Three). 1 Soueth and Ath




       1
          Counts Two and Three also charged Ath with aiding and abetting. As set forth
herein, we find the trial evidence sufficient to show Ath’s participation in both crimes as a
principal, so we need not consider the alternative theory of aiding and abetting. See United
States v. Ealy, 363 F.3d 292, 298 (4th Cir. 2004). Nevertheless, the record supports aiding
and abetting, as the circumstances surrounding the package transfer demonstrate Ath’s
knowing association with and participation in a criminal venture. See United States v.
Burgos, 94 F.3d 849, 873 (4th Cir. 1996) (noting evidence used for a conspiracy conviction
may also prove aiding and abetting).

                                              2
were tried together.   We begin our review by examining the relevant evidence the

government presented at trial.

                                           A.

      A United States Postal Inspector named Michael Nicholson testified at trial that the

FBI contacted him in March 2014 to investigate a possible drug conspiracy in Spartanburg,

South Carolina. The investigation included several houses on Black Street in Spartanburg,

including Ath’s home located at 199 Black Street (“Ath’s Residence”). 2 Upon learning of

the investigation, Nicholson recalled that in October 2012, he had seized a parcel

containing three pounds of marijuana destined for Ath’s Residence. The parcel had been

addressed to Bun Chan, from Sammie Chheng at 429 South Backer Avenue, Apartment

202, in Fresno, California. 3 On or around October 14, 2014, Nicholson intercepted a

package shipped from Daniel S. at 5802 Stacy Street in Bakersfield to Sophie S. at 203

Black Street. Chheng’s fingerprints were found on the package, which contained a dog

food container holding six pounds of marijuana.

      Nicholson next intercepted a package from Fresno on October 23, 2014, destined

for someone named Sam Chan at Ath’s Residence. The package contained 1,356.4 grams

of marijuana. On October 30, Nicholson seized a package addressed to Amanda Adams at

203 Black Street, from David Watson in Bakersfield. Nicholson found a dog food



      2
        South Carolina Department of Motor Vehicle records identified 199 Black Street
as Ath’s address beginning in January 2005.
      3
         In 2012, Soueth, Ath’s brother, lived in Apartment 201 at 429 South Backers
Avenue in Fresno. Nicholson testified it “is actually quite common” for individuals
transporting drugs through the mail to use a slight variation of a true address. J.A. 126.
                                            3
container filled with 3,112.8 grams of marijuana. Then, on June 10, 2015, Nicholson

intercepted a package from Union City, California, intended for Hong Ho at 203 Black

Street. It contained 2,238.6 grams of marijuana in plastic dog food containers.

       Phabmisay, who lived in Bakersfield at the time of his arrest, testified at trial that

Soueth and Chheng lived near him in California for several years before relocating to South

Carolina in 2015.    Phabmisay further testified that Soueth had grown marijuana in

California and shipped it—in dog food containers—through the Postal Service to Soueth’s

family members in South Carolina for distribution.

       Phabmisay also testified that beginning in April 2016, Chheng and Soueth, who had

relocated to South Carolina by this point, recruited him to ship methamphetamine to South

Carolina for distribution. Phabmisay “was told there was an operation going on of shipping

methamphetamine from California to South Carolina,” with Pan, Ath’s nephew, shipping

the drugs from California before Phabmisay got involved. J.A. 575. At Chheng and

Soueth’s direction, Phabmisay opened several bank accounts, including a Bank of America

account under “Vilay Phabmisay Gardening Services” (“Bank of America Account”). J.A.

583. After Phabmisay provided the account information to Soueth and Chheng, individuals

in South Carolina—some Phabmisay knew and some he did not—deposited money into

these accounts.

       Phabmisay withdrew funds nearly immediately after they were deposited and gave

the money to Pan, who purchased the methamphetamine. 4 Phabmisay then shipped the


       4
        Phabmisay indicated the going rate for a pound of methamphetamine at the time
was $3,500 to $4,500.
                                             4
methamphetamine to South Carolina through the Postal Service. He estimated that he had

shipped packages containing one to four pounds of the drug at least every other week,

amounting to about 18 packages total between April and September 2016. Chheng and

Soueth provided the destination addresses for the shipments, but, per their instructions,

Phabmisay “made up” the names and return addresses. J.A. 602. In fact, “[t]he only real

thing on the label would be where the package is getting shipped to.” Id. Phabmisay

testified that he had “heard about” Ath and “heard he was living” in South Carolina but

could not verify whether he sent drugs to Ath because he was not told who was on the

receiving end of his shipments. J.A. 625.

       Nicholson intercepted two packages containing methamphetamine in April and May

of 2016, both adhering to the pattern set forth in Phabmisay’s testimony. Specifically,

following the quick withdrawal of cash deposits into the Bank of America account, the

packages were shipped to apparently fictitious individuals at addresses on Black Street.

       Finally, on September 2, 2016, Nicholson seized a package that became the subject

of the controlled delivery central to this appeal. The parcel, which Phabmisay admitted he

sent, was addressed to Riley Ridal at Ath’s Residence, from Michael Ridal in Arvin,

California. It contained two pounds of methamphetamine. On September 7, Nicholson,

the FBI, and the Spartanburg police used about half of the seized methamphetamine (445

grams) to stage a controlled delivery.

       Nicholson acted as a mail carrier to deliver the package to Ath’s Residence. When

Nicholson arrived, he knocked on the door and, receiving no response, started to walk

around to the back of the house. An individual sitting in a vehicle parked outside of 203

                                            5
Black Street yelled to Nicholson, “he is coming.”           J.A. 201.    Nicholson then saw

someone—who turned out to be Ath—walking toward him from the driveway of 210 Black

Street. Once Ath arrived, Nicholson asked if Ath “was having a good day, or something

to that effect.” J.A. 204. According to Nicholson’s testimony, Ath looked at the package

but did not say anything when Nicholson handed it to him, despite the fact that it was

addressed to Riley Ridal.

       Police conducted video surveillance of the controlled delivery from a nearby van

and the video, which was shown at trial, is part of the record before us. The video depicts

Ath, after receiving the package from Nicholson, walking to his front door. He places the

package on a chair on the front porch and appears to search for his keys before opening the

door. He then picks up the package and walks inside. After about a minute, Ath leaves his

house without the package, apparently without locking the door, and walks toward 210

Black Street. Within minutes, a silver car approaches Ath’s Residence.

       An individual later identified as Chheng exits the vehicle, steps onto Ath’s porch,

and “walk[s] directly inside without looking for keys.” J.A. 347. Ath then returns in a

truck and walks into his house without using a key. While Chheng remains inside, Ath

alternates between standing on his front porch and going inside the house. After several

minutes, with Ath sitting on the porch, Chheng exits Ath’s Residence and carries to his car

a bag that Nicholson later confirmed contained the box of methamphetamine he had

delivered to Ath. As Chheng begins to drive away, law enforcement vehicles approach his

car. At this point, Ath leaves his porch and tries to walk in the opposite direction as officers

approach him.

                                               6
       On September 6, the day before the controlled delivery, a female had used Ath’s

driver’s license to make a $3,200 deposit into the Bank of America Account from a

Spartanburg branch. On September 7, following the controlled delivery, Ath was able to

present his driver’s license to officers. After providing Miranda warnings, an FBI agent

and a police officer interviewed Ath. 5 Although the officers questioned him in English,

which is not his first language, they testified that Ath indicated he understood, answered

questions appropriately, and did not ask for questions to be repeated. During the interview,

Ath made several statements that were proven false by the video surveillance. First, Ath

stated that when he received the package, he left it on his porch. Then, he claimed his son-

in-law picked up the package from his porch. Finally, Ath reversed course and reported he

took the package inside but brought it back to the porch, where his son-in-law retrieved it.

                                             B.

       At the close of the government’s evidence, Ath moved for judgment of acquittal.

The district court denied his motion, and the jury found Ath guilty on all three counts.

Following the verdict, Ath renewed his motion for acquittal, which the district court denied.

The court sentenced Ath to 151 months in prison. This appeal followed.



                                             II.

       Ath challenges the district court’s denial of his motion for acquittal pursuant to

Federal Rule of Criminal Procedure 29, a decision we review de novo. United States v.


       5
        Additionally, Nicholson asked Soueth if Ath was involved in receiving controlled
substances through the mail, to which Soueth responded, “I don’t know.” J.A. 215.
                                             7
Zelaya, 908 F.3d 920, 925 (4th Cir. 2018). Denial of such a motion “is proper where,

viewed in the light most favorable to the prosecution, substantial evidence supports a guilty

verdict.” Id. Substantial evidence means the evidence was sufficient for a reasonable jury

to find proof beyond a reasonable doubt of each element of each offense. Id. In

undertaking this analysis, “[t]he jury, not the reviewing court, weighs the credibility of the

evidence and resolves any conflicts in the evidence presented.” United States v. Palacios,

677 F.3d 234, 250 (4th Cir. 2012). We consider the evidence “in cumulative context,”

rather than “in a piecemeal fashion.” Burgos, 94 F.3d at 863. While this standard presents

a “heavy burden” for defendants, reversal is appropriate when “the prosecution’s failure is

clear.” United States v. Pinson, 860 F.3d 152, 161 (4th Cir. 2017).

                                             A.

       Ath challenges the knowledge element of his three convictions. We first consider

his conviction for conspiracy to possess with intent to distribute and distribute

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (Count One).

To prove this conspiracy beyond a reasonable doubt, the government was required to show:

“(1) an agreement to distribute and possess [methamphetamine] with intent to distribute

existed between two or more persons; (2) the defendant knew of the conspiracy; and (3)

the defendant knowingly and voluntarily became a part of this conspiracy.” United States

v. Hackley, 662 F.3d 671, 678 (4th Cir. 2011) (internal quotation marks omitted). Ath does

not contend there was insufficient evidence to establish a conspiracy; instead, he argues

the government failed to show he knew about the conspiracy and that he knowingly and

voluntarily became a part of it.

                                              8
       Once the government has proven a conspiracy exists, “the evidence need only

establish a slight connection between the defendant and the conspiracy to support

conviction.” United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992). The word

“slight,” however, “does not describe the quantum of evidence that the [g]overnment must

elicit in order to establish the conspiracy, but rather the connection that the defendant

maintains with the conspiracy,” which still must be proven beyond a reasonable doubt.

Burgos, 94 F.3d at 861. In other words, a defendant must know a conspiracy’s “essential

object,” but he does not need to know every detail of the conspiracy. Hackley, 662 F.3d at

679. That is, he “need not know all of his coconspirators, comprehend the reach of the

conspiracy, participate in all the enterprises of the conspiracy, or have joined the conspiracy

from its inception.” Burgos, 94 F.3d at 861. Indeed, “a defendant may be convicted despite

having played only a minor role in the overall conspiracy.” Brooks, 957 F.2d at 1147.

       In Ath’s case, there is sufficient evidence to show that he knowingly became

involved in the drug conspiracy. As an initial matter, prior to the controlled delivery,

Nicholson intercepted two packages of marijuana addressed to Ath’s Residence, one in

2012 and one in 2014. A jury could reasonably infer Ath’s involvement with those

packages from Phabmisay’s testimony. Phabmisay testified that before 2015, Soueth grew

marijuana in California and shipped it to family members in South Carolina. And the 2012

parcel Nicholson intercepted en route to Ath’s Residence was from a return address that

nearly matched Soueth’s address in Fresno at the time. A reasonable jury could find that

the marijuana shipments form part of a pattern and practice that continued with the

methamphetamine package Nicholson intercepted on its way to Ath’s Residence in 2016.

                                              9
       The circumstances of the controlled delivery are critical evidence of Ath’s

knowledge of the conspiracy, as they exceed mere acceptance of a package for his son-in-

law. Cf. United States v. Rahseparian, 231 F.3d 1257, 1263 (10th Cir. 2000) (finding the

evidence showed that the defendant handled his sons’ banking, not his knowledge of their

fraudulent business). Ath returned home from a neighboring property to personally accept

the package from Nicholson. According to Nicholson, Ath looked at the package, which

was not addressed to Ath. Phabmisay testified that Chheng and Soueth provided the

destination addresses for drug shipments, but Phabmisay made up names for the

addressees—this one being “Riley Ridal.” J.A. 205. Despite the package being addressed

to a fictitious person, Ath accepted it without question, which speaks to his knowledge of

the covert drug conspiracy.

       Ath then took the package into his house and left the premises, apparently without

locking the door. Within minutes, Chheng appeared and entered Ath’s Residence without

a key, confirming Ath had left the door unlocked, which a jury may find indicative of Ath’s

knowledge since Ath had to unlock his door when he initially entered to drop off the

package. Ath returned to his house and appeared to simply wait while Chheng remained

inside. Taken as a whole, a reasonable jury could determine that Ath’s behavior signifies

his knowledge of a plan to accept the drugs and hand them off to Chheng, who ultimately

emerged from Ath’s Residence with the package of methamphetamine and began to drive

away with it before law enforcement intervened.

      Additionally, on September 6, 2016, Ath’s driver’s license was used to deposit

$3,200 into the Bank of America Account. Ath contends a female made this deposit and

                                            10
there is no evidence he knew anything about it. A reasonable jury, however, could infer

his knowledge from the fact that, the very next day, after the controlled delivery, Ath

presented his license to officers for identification. Ath further points out that bank records

list April 1, 2023, as the expiration date for the license used in the September 6 transaction,

while his license actually expires on April 1, 2021. As an initial matter, the jury could find

that the bank teller made a clerical error when typing in the expiration date. 6 But in any

event, the discrepancy between the dates is insufficient to undermine the other evidence

supporting Ath’s knowledge.

       Ath makes much of the fact that Phabmisay did not know or communicate with him.

But Phabmisay did not know all of the individuals involved in the conspiracy in South

Carolina, and the law does not require such knowledge. See Burgos, 94 F.3d at 861 (noting

a conspirator need not know every member of the conspiracy). Phabmisay did testify,

however, that he had “heard about” Ath and “heard he was living” in South Carolina. J.A.

625. Although Phabmisay was not told who was on the receiving end of his shipments, he

testified that he knew Soueth was shipping drugs to his family in South Carolina, and there

is no dispute Ath is Soueth’s brother. Together, these pieces of Phabmisay’s testimony

could contribute to a jury’s inference that Ath was knowingly involved in the conspiracy.

       Juries may also consider false exculpatory statements as evidence of a defendant’s

“consciousness of guilt,” meaning the defendant knew he was doing something wrong or


       6
        In fact, Ath’s counsel framed the issue this way at oral argument: “There was a
mistake, an error . . . The expiration date on my client’s driver’s license is not the same as
the expiration date recorded by the teller.” Oral Arg. at 7:38–48, United States v. Sean
Ath, No. 18-4823 (4th Cir. Dec. 10, 2019) (emphasis added).
                                              11
illegal, which bears on the issue of knowledge. See, e.g., United States v. Morales, 577
F.2d 769, 772–73 (2d Cir. 1978). While such statements alone might be insufficient to

establish guilt, see Rahseparian, 231 F.3d at 1263, Ath’s false statements to police after

the controlled delivery, paired with the other evidence in this case, support a finding of

guilt. See United States v. Zandi, 769 F.2d 229, 235 (4th Cir. 1985) (determining a rational

jury could find knowledge of drug possession in part from false exculpatory statements).

Ath told police that he placed the package on the porch, rather than taking it inside his

home, and that Chheng retrieved it from his porch. Ath asserts his statements were not

exculpatory because placing the package on the porch is no different from taking it inside

the house. A reasonable jury, however, could perceive the statements—which were proven

false by the video—as Ath’s attempts to distance himself from the criminal enterprise. And

despite Ath’s assertion that a language barrier affected his interactions with police, the jury

was free to credit the interviewing officers’ testimony to the contrary.

       Although much of the evidence in this case is circumstantial, “a conviction may rely

entirely on circumstantial evidence.” United States v. Hassan, 742 F.3d 104, 139 (4th Cir.

2014) (emphasis added). The circumstances of the controlled delivery, coupled with the

intercepted packages previously sent to Ath’s Residence, the deposit using Ath’s license,

and his false exculpatory statements, are sufficient for a reasonable jury to infer Ath’s

knowing involvement in the conspiracy’s operations, which Phabmisay detailed at trial.

That Ath may have played a smaller role than some of his coconspirators does not mean

his conviction fails. See Brooks, 957 F.2d at 1147. Substantial evidence supports Ath’s

knowing and voluntary connection to the conspiracy—however slight. See id. The

                                              12
foregoing evidence, viewed in the light most favorable to the government, was sufficient

for a reasonable jury to find proof beyond a reasonable doubt that Ath knew of the

conspiracy and knowingly and voluntarily became a part of it.

                                             B.

       To sustain Ath’s conviction under 21 U.S.C. § 843(b) for use of a communication

facility in the commission of a drug felony (Count Two), the evidence must have

established that Ath “(1) knowingly or intentionally (2) used a communication facility (3)

to facilitate the commission of a drug felony.” United States v. McKenzie, 396 F. App’x

949, 951 (4th Cir. 2010) (quoting United States v. Henao-Melo, 591 F.3d 798, 802 n.5 (5th

Cir. 2009)). A “communication facility” encompasses “any and all public and private

instrumentalities used or useful in the transmission of writing, signs, signals, pictures, or

sounds of all kinds.” 21 U.S.C. § 843(b). The statutory definition explicitly includes

“mail,” the communication facility at issue in this case. Id. Ath disputes, however, that

the government proved the “knowingly or intentionally” element at trial.

       The same evidence that supports Ath’s conspiracy conviction also supports his

conviction under § 843(b).       Ath took concerted steps to accept the package of

methamphetamine from Nicholson, apparently a mail carrier, and transfer it to Chheng.

After taking the package, which was not addressed to him, Ath placed it inside his house

before allowing Chheng to enter his home and retrieve the package. All of this occurred

without Ath pausing for a moment or raising a single question, indicating his knowledge

of the crime. Ath also lied to police about his actions regarding the package, which is

consistent with a guilty conscience. See Zandi, 769 F.2d at 235.

                                             13
       A reasonable jury could infer from Ath’s actions that he knew he was using the mail

to transfer controlled substances. Accordingly, viewed in the light most favorable to the

government, substantial evidence supports Ath’s conviction for use of a communication

facility in the commission of a drug felony, including the felonies in Counts One and Three.

                                             C.

       Finally, the jury found that Ath violated 21 U.S.C. § 841(a)(1) (Count Three), which

requires proof that a defendant (1) possessed a controlled substance; (2) knew of the

possession; and (3) intended to distribute the controlled substance. 7 United States v. Hall,

551 F.3d 257, 267 n.10 (4th Cir. 2009). Ath concedes he had actual possession of the

package containing methamphetamine, meaning he had physical control over it. 8 See

United States v. Penniegraft, 641 F.3d 566, 572 (4th Cir. 2011). Instead, Ath argues he did

not know what was in the package.

       Ath’s actions surrounding the controlled delivery, along with his false statements to

police that he placed the package on the porch for Chheng, form a sufficient basis upon



       7
          Although Ath does not address it, Count Three also charges distribution of 50
grams or more of methamphetamine. The evidence is sufficient to show that Ath
“distributed” the methamphetamine pursuant to the statutory definition because he
“delivered” the package to Chheng by transferring it to him. See 21 U.S.C. §§ 802(8), (11)
(to “distribute” a controlled substance means to “deliver” it, and “delivery” is defined as
“the actual, constructive, or attempted transfer of a controlled substance”).
       8
         Ath neither concedes nor disputes the intent to distribute element, but substantial
evidence supports it. Indeed, a large quantity—two pounds—of methamphetamine was
shipped to Ath’s Residence. See United States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005)
(listing quantity of drugs as an indicator of intent to distribute). Moreover, Nicholson
recalled finding a box of plastic bags when he recovered the bag Chheng carried to his car
from Ath’s Residence. See United States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990)
(noting intent to distribute can be inferred from drug-packaging paraphernalia).
                                             14
which a reasonable jury could infer that Ath knew the package Nicholson delivered

contained a controlled substance. We have already established that substantial evidence

supports Ath’s connection to the drug conspiracy—and that connection relies in part upon

his knowledge of the package’s contents. Specifically, he accepted the package without

question, even though it was not addressed to him, and left it in his unlocked residence.

Chheng arrived mere minutes later, followed by Ath, who simply waited while Chheng

retrieved the package from inside his home.             Moreover, Phabmisay detailed the

conspiracy’s operation of shipping methamphetamine from California to South Carolina—

which included the package of methamphetamine that Nicholson intercepted and used for

the controlled delivery to Ath. A reasonable jury, considering all of the facts pertaining to

the conspiracy as well as Ath’s behavior during and after the delivery, could find that Ath

knew the package contained methamphetamine.

       Thus, construing the evidence in the light most favorable to the government, a

reasonable jury could find beyond a reasonable doubt that Ath knew the package that

Nicholson delivered contained methamphetamine.

                                              D.

       For each count, the district court found Ath was “at the very least . . . willfully blind

to the unlawfulness of his actions.” E.g., J.A. 989 (quoting United States v. McIver, 470
F.3d 550, 563–64 (4th Cir. 2006)). The government can use willful blindness to satisfy a

crime’s knowledge requirement by showing the defendant “purposely close[d] his eyes to

avoid knowing what was taking place around him.” McIver, 470 F.3d at 563. This limited

doctrine imposes two requirements: “(1) the defendant must subjectively believe that there

                                              15
is a high probability that a fact exists and (2) the defendant must take deliberate actions to

avoid learning of that fact.” United States v. Hale, 857 F.3d 158, 168 (4th Cir. 2017).

       We do not believe the record here supports a finding of willful blindness because

we cannot identify any deliberate actions that Ath took to avoid learning of the conspiracy

or the contents of the package that was shipped to his residence. Nevertheless, we may

affirm the district court “on any grounds apparent from the record.” United States v. Smith,

395 F.3d 516, 519 (4th Cir. 2005). For the foregoing reasons, substantial evidence

demonstrates Ath’s actual knowledge for each count, so we affirm on those grounds.



                                             III.

       The trial evidence in this case is sufficient to prove Ath’s knowledge for all three

counts of conviction. Accordingly, without relying on the willful blindness doctrine, we

affirm the district court’s denial of Ath’s motion for judgment of acquittal as to each count.



                                                                                 AFFIRMED




                                             16